                                          Case 3:17-cr-00372-MMC Document 48 Filed 01/07/21 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,                       Case No. 17-cr-00372-MMC-1
                                                       Plaintiff,
                                  8
                                                                                         ORDER GRANTING DEFENDANT'S
                                                  v.                                     MOTION FOR COMPASSIONATE
                                  9
                                                                                         RELEASE; IMPOSING TERM OF
                                  10     DAVID DAYAN,                                    SUPERVISED RELEASE WITH HOME
                                                                                         INCARCERATION
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendant David Dayan's ("Dayan") "Motion for

                                  14   Compassionate Release," filed October 14, 2020. The government has filed a response,

                                  15   as has the Probation Office. On December 9, 2020, and, on January 6, 2021, the Court

                                  16   conducted hearings on the matter. At both hearings, Candis Mitchell, Assistant Federal

                                  17   Public Defender, appeared on behalf of Dayan, Karen Kreuzkamp, Assistant United

                                  18   States Attorney, appeared on behalf of the government, and Jenna Russo appeared on

                                  19   behalf of the Probation Office.

                                  20          The Court, for the reasons stated at the hearings, hereby GRANTS the motion, as

                                  21   follows:

                                  22          1. Dayan's term of imprisonment is reduced to a term of time served, and he shall

                                  23   be released from the custody of the Bureau of Prisons at the earliest date consistent with

                                  24   its COVID-19 quarantine policy. Upon release, Dayan shall travel directly from FCC

                                  25   Lompoc, or such other federal facility at which he is incarcerated at the time of his

                                  26   release, to his brother's residence in Vallejo, California.

                                  27          2. The Court imposes, to begin on the date of Dayan's release, a term of

                                  28   supervised release equal to the unserved time remaining on his prison commitment,
                                          Case 3:17-cr-00372-MMC Document 48 Filed 01/07/21 Page 2 of 2




                                  1    which commitment expires on December 21, 2022. During such term of supervised

                                  2    release, Dayan shall be subject to the supervision of the Probation Office of the Eastern

                                  3    District of California, shall be confined at the residence of his brother in Vallejo,

                                  4    California, and shall:

                                  5                      a. remain in home incarceration, i.e., he may leave the premises only for

                                  6    medical appointments, court appearances, or other reason specifically approved by the

                                  7    Court;

                                  8                      b. participate in the Location Monitoring Program, by Radio Frequency,

                                  9    GPS, or Voice ID, which program shall be utilized to verify his compliance with home

                                  10   incarceration;1 and

                                  11                     c. comply with all of the Mandatory, Standard and Special Conditions of

                                  12   Supervision imposed at the time of initial sentencing, as set forth in the Judgment filed
Northern District of California
 United States District Court




                                  13   September 13, 2018, with the exception of Standard Condition No. 8 and with the further

                                  14   exception that his compliance with Standard Condition No. 1 shall be by telephone rather

                                  15   than in person.

                                  16            3. Upon the expiration of the above-referenced term of supervised release, Dayan

                                  17   shall be on supervised release for an additional term of four years, as set forth in the

                                  18   Judgment filed September 13, 2018, and shall be subject to the Mandatory, Standard,

                                  19   and Special Conditions imposed therein.

                                  20            IT IS SO ORDERED.

                                  21

                                  22   Dated: January 7, 2021
                                                                                                 MAXINE M. CHESNEY
                                  23                                                             United States District Judge
                                  24

                                  25

                                  26
                                  27
                                                1
                                  28                Local Monitoring fees are waived.

                                                                                        2
